Citation Nr: 1544043	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  13-16 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disorder (COPD) and asthma.

2.  Entitlement to service connection for bilateral foot fungus.

3.  Entitlement to service connection for fatty tumor, to include cysts.

4.  Entitlement to service connection for right hand fungus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.  

In August 2015, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the electronic claims file.   

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disorder (COPD) and asthma, entitlement to service connection for fatty tumors, to include cysts, and entitlement to service connection for bilateral foot fungus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is no credible evidence of an in-service complaint or treatment for a right hand fungus disorder, and no credible evidence that a current right hand fungus disorder may be related to service.

CONCLUSION OF LAW

The Veteran's right hand fungus disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Board finds that the VA has satisfied its duties under the VCAA. Specifically, a letter was sent to the Veteran in August 2010 which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate his claim.  The letter further informed the Veteran of his obligations to provide necessary information to assist in his claim and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The Veteran was also informed of VA's practices in assigning disability evaluations and effective dates for those evaluations. 

Regarding the duty to assist, the Veteran's service treatment records have been obtained and considered. Private treatment records were also obtained and associated and considered.  The Veteran was not afforded a VA examination in regard to his right hand fungus claim.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability; (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

However, a medical examination addressing the Veteran's claim is unnecessary in this case because although there is evidence of a current disability, there is no credible evidence of an "in-service event, injury or disease," or a disease, which would support incurrence or aggravation [McLendon element (2)].  Furthermore, there is no indication that the current disability may be related to an in-service event [McLendon element (3)].

At the Veteran's August 2015 hearing, the undersigned discussed in detail the elements of the claim on appeal, to include identifying the specific types of evidence and information which would be of assistance in substantiating it.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to fully explain the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran nor his representative has asserted that VA has failed to comply with 38 C.F.R. § 3.103(c)(2) (2015), nor have they identified any prejudice in the conducting of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant.

Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.

II.  Service Connection

In order to obtain service connection under 38 U.S.C.A. §§ 1110, 1131 (West 2014) and 38 C.F.R. § 3.303(a) (2015) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).

In this case, the Board finds that, while the Veteran has successfully met the first Shedden requirement, he has not established the second or third elements necessary to support a claim for service connection.

A 1996 private treatment note from Dr. P. Bandel references a right hand/ right palm complaint.  A September 2010 VA pulmonary consultation indicated that the Veteran's skin was positive for fungus on hands and fingernails.  A July 2011 dermatology consultation note indicates that the Veteran reported a rash on his feet and hand for the past 30 years.  An April 2011 VA Rehab Consultation note indicates that the Veteran reported a skin fungus on his right palm.  A September 2011 Orthopedic outpatient note indicates that the Veteran reported a history of some type of fungus on both his right hand and bilateral feet.  A November 2011 VA dermatology note indicates a diagnosis of tinea manuum with associated onchomycosis.  The Veteran reported that he had been seen by multiple dermatologists and had not received any type of diagnosis or effective treatment.  

The Veteran's service treatment records are silent for any hand complaints.  Unlike the Veteran's treatment for athlete's feet during service, there is no medical evidence that the Veteran complained of any right hand fungus problems.  Likewise, the Veteran's reserve medical records do not indicate any complaints or reports of fungus problems on the hands.  At the August 2015 hearing, the Veteran vaguely testified about his hand being scaly and bleeding "at that time."  On his VA Form 21-526, he indicated that his symptoms began in 1969.  However, there are no references to a right hand disorder until 1996. 

Although the Veteran is competent to report his symptoms, the Board does not find him credible as to his report of his hand symptoms starting in-service.  As there is no evidence that the Veteran's right hand fungus incurred in or is related to his military service, the Board finds that service connection for a right hand fungus disability is not warranted.  For the foregoing reasons, the preponderance of the evidence is against the claim for service connection.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for right hand fungus is denied.


REMAND

First, the Veteran was afforded a VA examination in July 2011 where the examiner noted the Veteran's tobacco use history, COPD diagnosis and long history of an inability to pass a pulmonary function test.  An x-ray examination and pulmonary function test revealed COPD and a CT scan did not show asbestosis.  The examiner diagnosed COPD and opined that the Veteran's COPD was not secondary to asbestos exposure.  He reasoned that the Veteran did not have a history of asbestosis, but did not have a long history of tobacco addiction.  "It is well known that tobacco addiction causes [COPD].  Therefore it is this examiner's opinion that the Veteran's [COPD] is related to his long history of tobacco addiction and not to his potential exposure to asbestos."


However, in a May 2013 correspondence, Dr. J.A., Chief of the pulmonary and critical care section of the Overton Brooks VA Medical Center, and the Veteran's treating specialist, noted the Veteran's COPD with emphysema, history of asbestos exposure in-service and tobacco use.  He indicated that the Veteran's CT scan demonstrated classic emphysema findings, but there were also other findings which could be related to asbestos exposure, including a "small non-calcified nodule in the right upper lobe and atelectatic densities in the right middle lobe and left lower lobe."  He opined that the Veteran's lung disease may be at least "partially due to his occupational exposures while in the Navy. . . While it is difficult to separate some findings from emphysema secondary to tobacco use, [the Veteran's] history of exposure, appropriate latency period, symptoms, and radiologic findings are at least suggestive of lung disease due to asbestos exposure."  

The Board finds that a remand is necessary for a medical opinion.  In that regard, Dr. J.A.'s opinion does not rise to level of the requisite legal standard for granting service connection.  He does not opine that the Veteran's COPD is "at least as likely as not" related to service.  Although the May 2011 examiner opined against such a connection, the examiner was a nurse practitioner and not an expert in pulmonary medicine, such as Dr. J.A.  The Board finds that a remand is necessary to afford a VA examination by a pulmonary physician specialist.  

Second, the Veteran was afforded a VA examination in May 2011 where the Veteran reported the development of a pilonidal cyst in service.  The examiner noted the service treatment records which indicated that the Veteran had a pilonidal cyst removed on July 26, 1967 and a right axilla cyst removed on March 10, 1969.  The examiner noted that the in-service physician indicated that the cyst was either a "lipoma or a sebaceous cyst," and that the specimen would be sent to pathology.  No pathology report was included in the records.  The examiner stated that she could not resolve the issue without resort to mere speculation since she did not have the pathology report.  There is further evidence that Veteran had the cyst removed at the Navy Medical Center in San Diego, also referred to as Balboa Hospital.  As there are missing records which are relevant to the claim and could assist the examiner in providing an opinion, the Board finds that a remand is necessary to obtain such records.  After such records are obtained, the RO should obtain an addendum opinion from the May 2011 VA examiner.  

Third, the Veteran was not afforded a VA examination in connection with his claim for service connection for bilateral foot fungus.  A VA examination is required where the record includes (1) competent evidence of a current disability or continuous symptoms since service; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a Veteran's service or with another service-connected disability; and (4) lack of sufficient competent evidence upon which the Board can decide the claim.  See 38 U.S.C.A. § 5103A (d) (2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, there is evidence that the Veteran was diagnosed and treated for tinea pedis post-service.  Next, there is evidence that the Veteran was treated for athlete's foot in-service.  There does not appear to be sufficient competent medical evidence of record to make a decision as to whether there is a connection between the Veteran's bilateral foot symptoms and in-service incident of athlete's foot.  Therefore, the Board finds that the Veteran has met the criteria under 38 U.S.C.A. § 5103 and McLendon and that the claim should be remanded for a VA examination.  

Finally, as the Veteran appears to regularly seek treatment at the VA, all recent VA treatment records should be obtained and associated with the claims file while the case is in remand status.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated from November 2014 to present.

2.  Obtain and associate with the electronic claims folder, the Veteran's 1966-1969 surgical records of cyst removals from the Navy Medical Center in San Diego, also referred to as Balboa Hospital.  

All attempts to secure this evidence must be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  If the records in paragraph 2 are located, obtain an addendum opinion from the May 2011 VA examiner (or an appropriate medical professional).  In that regard, the May 2011 examiner indicated that she could not provide an opinion without resorting to speculation due to missing pathology reports from the Veteran's surgeries at Balboa Hospital.  The examiner is asked to provide an opinion as to the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's fatty tumor, to include cysts, were incurred or related to active service.  

The examiner's attention is directed to service treatment records which indicate the removal of cysts.  

Please provide a complete explanation for the opinion.


4.  Then schedule the Veteran for a VA examination with a pulmonary physician specialist regarding his respiratory disorder claim.  The electronic claims file must be made available to, and reviewed by, the examiner.  All appropriate clinical testing should be conducted.  The examiner should provide a medical opinion that expressly addresses the following:

Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's respiratory disorder, specifically COPD, began in or is related to service.

The examiner's attention is directed to Dr. J.A.'s May 2013 correspondence where he opined that the Veteran's lung disease may be at least "partially due to his occupational exposures while in the Navy. . . While it is difficult to separate some findings from emphysema secondary to tobacco use, [the Veteran's] history of exposure, appropriate latency period, symptoms, and radiologic findings are at least suggestive of lung disease due to asbestos exposure."  This opinion was inadequate because Dr. J.A. did state that it was "at least as likely as not" or a "probability of 50 percent or greater" that the Veteran's COPD was related to service.  

If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion would be speculative, including noting whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.

Please provide a complete explanation for the opinion.
5.  Then, schedule the Veteran for a VA examination concerning his claim of service connection for bilateral foot fungus.  The electronic claims file must be made available to, and reviewed by, the examiner.  All appropriate clinical testing should be conducted.  The examiner should provide a medical opinion that expressly addresses the following:

Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's current bilateral foot disorder, to include a diagnosis of tinea pedis, began in or is related to service. 

The examiner's attention is directed to the service treatment record which shows treatment for athlete's foot and post-service treatment records from Dr. P. Bandel which show a diagnosis of tinea pedis.  The examiner is further directed to the Veteran's competent statements of constant exposure to water while serving on a ship during service.  

Please provide a complete explanation for the opinion.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

6.  Ensure the development outlined above has been accomplished, and then readjudicate the claims on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


